DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021, has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al (US 2018/0002571 A1) in view of Shi et al (US 2019/0352535 A1), Park (US 9,834,705 B2) and Kamimura (US 2020/0354609 A1).
	Stender discloses a polishing slurry composition [0002], comprising:
	colloidal silica abrasive particles [0032];
	a metal oxide complexing agent (such as malonic acid, tartaric acid, oxalic acid [0058], which because it is the same composition as in the instant invention is capable of providing a metal oxide complexing agent);
	an oxidizer (such as hydrogen peroxide [0042]); and
	a pH adjusting agent [0054] and a water-soluble polymer [0037],
	wherein the metal oxide complexing agent is an acidic compound with the cited number of carbon atoms and functional groups because the cited acids are disclosed [0058],
	wherein the metal oxide complexing agent includes at least one selected from the group consisting of malonic acid, tartaric acid, oxalic acid [0058] (when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.  See MPEP 2131.02 II),
wherein the metal oxide complexing agent is included in the slurry composition in an amount of 0.01-3 weight % [0060], which overlaps with the cited range (prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) significant overlapping ranges, (ii) Stender and the instant invention both use the abrasive for the same purpose of complexing in a polishing composition, and (iii) lack of criticality of the loading, together show that the full range is taught with sufficient specificity),

wherein the water-soluble polymer includes polyacrylic acid or polystyrene sulfonic acid (“poly(acrylic acid)” and “poly-styrene sulfonic acid” see [0037]), 
as to the last three wherein clauses of claim 1, the limitations citing design and formulation are treated as limitations of intended use, and are given little patentable weight.  The composition of Stender is capable of being used for the cited inorganic oxide films, and therefore also designed and formulated, as broadly interpreted, because the composition is capable of being used with a polishing pad for polishing the thin films.
Combination of polymers
Stender discloses that a combination of polymers can be selected from a group of several polymers (“and combinations thereof,” claim 1 on page 9), but fails to explicitly disclose the cited combination.
Shi teaches a combination of polymers selected from a combination of polyacrylic acid and polystyrene sulfonic acid and their salts is useful [0039].  Therefore, from the list of eleven polymers in Stender, choosing the two cited polymers is obvious.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide polyacrylic acid and polystyrene sulfonic acid in the composition of Stender because Shi teaches that this combination is useful, thus guiding routine experimentation to select the cited polymers to arrive at a useful combination for polishing. 
pKa of metal oxide complexing agent
As to amended claim 1, Stender fails to disclose the pKa of the metal oxide complexing agent.  However, given that Stender discloses the same agent (malonic acid, tartaric acid, oxalic acid [0058]) as in the instant invention, the same properties are expected and considered inherent.  See, for example, the instant specification at Table 3 (Examples 5, 6 and 8) that lists pKa values.
Zeta potential
Further as to amended claim 1, Stender fails to disclose the zeta potential of the abrasive particles.  Park teaches that including polyacrylic acid (col.6, line 4) as a dispersant adjusts the zeta potential of the abrasive (col.5, lines 3-4).  Kamimura teaches that a buffering agent [0067] such as an organic acid [0077] can change the zeta potential [0072].  Kamimura teaches a buffering agent that is the same as the metal oxide complexing agent of Stender, oxalic acid [0078].
The zeta potential of the abrasive is a function of the whole composition, as taught by Park and Kamimura.  The modified composition of Stender is the same as that cited in claim 1, and therefore the same properties of zeta potential are expected.  However, examiner is unable to determine the zeta potential as cited.  
The burden thus shifts to the applicant to prove that the composition of modified Stender does not necessarily or inherently possess the characteristics of the claimed product. See MPEP 2112 V.
Alternatively, it would have been obvious to provide the cited zeta potential.  Kamimura teaches that a zeta potential of -20 mV to -80 mV [0118]-[0119] at a pH of 2 to 6 [0138] is desirable.  These ranges are within the cited ranges.    
See MPEP 2144.05, II, A. 
	As to claim 2, Stender discloses abrasive particles at 0.1-20 wt% [0034], which overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) large overlapping ranges, and (ii) Stender and the instant invention both use the abrasive for the same purpose in a polishing composition together show that the full range is taught with sufficient specificity.
	As to claim 3, the second particle size is cited as optional, and therefore Stender meets this claim limitation.
As to claim 4, Stender disclose two particle sizes (a bimodal distribution at 30 nm and 120 nm [0033]).  Stender discloses particle sizes in the range 10-300 nm [0033].  These ranges overlap with the cited ranges.  Stender fails to disclose the cited combination of sizes, however this is considered a routine optimization of sizes particularly because Stender discloses sizes up to 300 nm, within the cited range, and one would expect the same results over the cited range.  See MPEP 2144.05, I. Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited sizes in the composition of modified Stender 
	As to claim 9, Stender discloses oxidizer in an amount of 0.01-10 wt% or 0.1-3 wt%  [0043], which encompasses or overlaps with the cited range.  The large overlap and same purpose, of oxidizing, shows that the cited range is taught with sufficient specificity.
	As to claim 10, Stender discloses an oxidizer such as hydrogen peroxide [0042].
	As to claim 11, Stender discloses a pH adjusting agent such as nitric acid [0055] or potassium hydroxide [0055].
As to claim 13, Stender discloses a combination of water-soluble polymers, including polymethacrylic acid, AMPS [0037].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited combination of polymers in the composition of Stender because Stender lists the species are useful, thus guiding routine experimentation to select the cited polymers to arrive at a useful combination for polishing. 
	Claims 15 and 18-19 cite limitations of intended use, and are given little patentable weight.

Response to Amendment
	Claims 1-4, 9-11, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al (US 2018/0002571 A1) in view of Shi et al (US 2019/0352535 A1), Park (US 9,834,705 B2) and Kamimura (US 2020/0354609 A1).  Park and Kamimura are newly applied to teach the properties of zeta potential.

Response to Arguments
Applicant's arguments filed June 3, 2021, have been fully considered but they are not persuasive, to the extent they still apply.
	Applicant argues that Shi does not disclose colloidal silica nor a metal oxide complexing agent.  In response, Shi is not relied upon to teach these limitations because the primary reference, Stender, already does.
	Applicant argues that the zeta potential is not taught.  In response, this is considered a property of the composition, and considered inherent.  If there is something unique about the instant invention that provides the cited zeta potential, then that should be claimed.  Otherwise, same compositions are expected to have the same properties.  See MPEP 2112.01 I, II.  Examiner also does not have the ability to measure the zeta potential of the composition.  Therefore, the burden shifts to applicant to show it does not.  Alternatively, it is obvious to provide the cited zeta potential to inhibit aggregation of the particles as discussed in the rejection above.
	Applicant argues about improving polishing rate and results discussed at pages 17-18 of the specification.  In response, a claim has not been presented with a combination of the features discussed at pages 17-18.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dysard et al (US 2007/0298612 A1) is cited for teaching adding an acidic component with a pKa of 1 to 4.5.  Kamimura (US 2010/0167547 A1) and Lee et al (KR 2015-0078951 A) cited to show zeta potential in a polishing slurry composition.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713